10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
SUNDANCE MEDIA GROUP, LLC, Case NO.: 2:18-cV-00388-APG-PAL
plaintiff ORDER (1) GRANTING PLAINTIFF’S
MOTION TO SET ASIDE DEFAULT,
AND (2) DENYING AS M()OT
V' DEFENDANTS’ MOTION FOR
DEFAULT JUDGMENT
YUNEEC USA, INC., Does I through X and
Roe Corporations 1 through X Inclusive, (ECF Nos. 19, 24)
Defendants

 

 

 

 

Plaintiff Sundance Media Group, LLC failed to respond to the counterclaim filed by
defendant Yuneec USA, Inc., so default Was entered against Sundance. ECF No. 17. Yuneec
moves for entry of default judgment against Sundance (ECF No. 19) and Sundance moves to set
aside the default (ECF No. 24). Sundance appears to have a meritorious defense to the
counterclaim and Yuneec Will not be prejudiced by having to litigate its claim on the merits. I
therefore set aside the default and deny entry of default judgment. But 1 condition this action on
Sundance reimbursing Yuneec for the reasonable fees and costs it incurred in connection With
the default and these motions.

Analysis

l “rnay set aside an entry of default for good cause.” Fed. R. Civ. P. 55(c). “The ‘ good
cause’ standard that governs vacating an entry of default under Rule 55(c) is the same standard
that governs vacating a default judgment under Rule 60(b).” Franchz'se Holdz'ng 11, LLC. v.
Hunlz`ngton Restau)'anls Grp., lnc., 375 F.3d 922, 925 (9th Cir. 2004) (citation omitted). The
analysis considers three factors: (1) whether Sundance engaged in culpable conduct that led to

the default; (2) Whether Sundance has a meritorious defense; or (3) whether reopening the default

 

10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

judgment would prejudice Yuneec. Ia'. at 925-926. Because these factors are disjunctive, my

decision can be based on any one of them. Ia'.

Culpable Conduct

A “defendant’s conduct is culpable if he has received actual or constructive notice of the
filing of the action and intentionally failed to answer.” TCI Grp. Life ]ns. Plcm v. Knoebber, 244
F.3d 691, 697 (9th Cir. 2001) (internal quotation and emphasis omitted), overruled on other
grounds by Egelhojj”v. Egelhojjf ex rel Brel`rzer, 532 U.S. 141 (2001). “Intentionally,” in this
context, means the defendant acted in bad faith “to take advantage of the opposing party,
interfere with judicial decision-making, or otherwise manipulate the legal process.” Ia’. A
defendant’s conduct is culpable “where there is no explanation of the default inconsistent with a
devious, deliberate, willful, or bad faith failure to respond.” Ia’. at 698.

Sundance’s counsel claims that he did not file a response to the counterclaim because the
responsible person in his office failed to calendar the deadline ECF No. 24 at 2. This
explanation, while plausible, is difficult to swallow given the number of letters, emails, phone
messages, and court notices that were sent to Sundance’s counsel. See ECF No 28 at 4-5.
Sundance’s counsel does not respond to Yuneec’s recitation of these events, nor does he explain
why he ignored repeated efforts by Yuneec’s counsel to contact him. Ia'. See also ECF No. 21 at
2. While Sundance’s counsel’s refusal to communicate with opposing counsel deserves strong
criticism, it does not appear to have been done to take advantage of Yuneec or manipulate the
legal process. TCI Grp. Lz`fe Irzs. Plan, 244 F.3d at 697. lt does not appear that the failure to file

a response to the counterclaim was devious or in bad faith. l do not find it fair in this instance to

 

10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

punish Sundance for its counsel’s neglectful office management and failure to communicate with
opposing counsel, especially given the amounts at stake in this case.l
Meritorious Defenses

To satisfy the “not extraordinarin heavy” burden of presenting a meritorious defense, a
defendant seeking to vacate a default must allege sufficient facts that, if true, would constitute a
meritorious defense. Id. at 700. 1 need not determine whether those factual allegations are true at
this stage. Urzz'led Smtes v. Sigrlea' Pers. Check No. 730 onzzbrorz S. Mesle, 615 F.3d 1085, 1094
(9th Cir. 2010).

As alleged in the complaint and counterclaim, the parties dispute each other’s rights to
use various images. 1f the complaint’s allegations are true, they would constitute meritorious

defenses to Yuneec’s counterclaim.

Prejudice to Yuneec

The standard with regard to prejudice is “whether [Yuneec’s] ability to pursue [its] claim
will be hindered.” Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984). To be considered
prej udicial, vacating the default must do more than simply delay resolution of the case. TCI Grp.
Lz`fe Ins. Plarz, 244 F.3d at 698-99. 1n light of the pending motions, discovery in this case has
been stayed. See ECF No. 33. So the parties may still conduct discovery on all claims and
defenses Yuneec’s opposition primarily argues the merits of its counterclaim, which ultimately
could be remedied by a judgment on the merits. 1 see no prejudice or hindrance to Yuneec in
pursuing its counterclaim if the default is vacated.

“[A] case should, whenever possible, be decided on the merits.” TC] Grp. Life Irzs. Plan,

244 F.3d at 696. Where there has been no merits decision, “finality interests should give way

 

l Hopefully this instance will be sufficient deterrence to similar conduct in the future.

3

 

10

11

12

14

15

16

17

18

19

20

21

22

 

 

fairly readily, to further the competing interests in reaching the merits of a dispute.” ]a'. 1 will
vacate the default.

However, 1 have wide discretion to condition the setting aside of a default upon the
payment of reasonable attorney’s fees and costs. See Nl`lsson, Robbz'rzs, Dalgarrz, Berlz`ner,
Carson & Wz¢rst v. La. Hydrolec, 854 F.2d 1538, 1546 (9th Cir. 1988). 1hus, 1 am conditioning
the vacatur of the default upon payment by Sundance of Yuneec’s reasonable attorney’s fees and
costs it incurred in obtaining the default, moving for default judgment (including the reply), and
opposing the motion to set aside the default

Conclusion

11 lS 1HEREFORE ORDERED that Sundance’s motion to set aside the default (ECF
No. 24) is GRANTED.

11 IS FUR1HER ORDERED that Yuneec’s motion for default judgment (ECF No. 19) is
DENIED as m00t.

11 IS FURTHER ORDERED that Sundance shall file a response to Yuneec’s
counterclaim no later than 14 days after the entry of this order.

11 IS FURTHER ORDERED that the clerk’s entry of default (ECF No. 17) is
VACATED. 1his relief is conditioned upon Sundance reimbursing Yuneec a reasonable amount
for its attorneys’ fees and costs incurred in obtaining the default, moving for default judgment
(including the reply), and opposing the motion to set aside the default. 1he parties must confer
about the amount of those fees and costs within 21 days of the entry of this order. 1f they agree
on the amount, they shall file a stipulation. 1f no agreement is made, Yuneec shall file a
motion-with supporting affidavits and appropriate documentation_requesting reasonable

attomey’s fees and costs. That motion shall be filed within 45 days of entry of this order.

 

10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

Sundance will have 14 days thereafter to file any opposition to the requested amount. Once the

appropriate fee has been determined, Sundance must pay that amount within 14 days or the

default will be reinstated

DATED this 6th day of December, 2018.

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

